July 11, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             AMERICAN REALTY ASSOCIATES, LLC, Appellant

NO. 14-13-00510-CV                          V.

      EDGAR RODRIGUEZ AND SARA ANN RODRIGUEZ, Appellees
               ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on June 7, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, American Realty Associates, LLC.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.